A. J. WALKER, C. J.
The charge, for the giving of which the judgment of the circuit court was reversed in the case of Farrell v. State, (32 Ala. 557,) instructed the jury that, upon a certain hypothesis, not including proof of the venue, -‘the defendant would be guilty as charged.” The first charge in this case instructed the jury, that upon a certain hypothesis, not including proof of the venue, the defendant “would be guilty as charged.” It is utterly impossible to distinguish between the charge, in this case and the charge in Farrell v. The State, so far as it concerns the objection that it authorized a conviction without a belief on the part of the jury, from the evidence, that *270the offense was committed in the county in which the indictment was found. We are, thei efore, constrained by the authority of the case above cited, to reverse the judgment in this case. — See, also, Spaight v. State, 29 Ala. 32; Huffman v. State, 28 Ala. 48; Salomon v. State, 27 Ala. 26; Brown v. State, 27 Ala. 47.
Judgment reversed, and cause remanded; and the prisoner must remain in custody, until discharged by due course of law.